NIX, Judge.
This is an original proceedings filed by the petitioner Robert W. E. Battles, seeking a Writ of Mandamus directed to the District Court of Cleveland County, Oklahoma, seeking a casemade at public expense in case #4457.
Petitioner was acquitted in said case, but plead guilty to case #29109 in Oklahoma County, Oklahoma. He is presently confined in Oklahoma State Penitentiary.
He alleges that the testimony oí one of the police officers is necessary for him to file a Writ of Habeas Corpus in Oklahoma County for discharge on that case.
Petitioner does not advise the Court as to whether he was represented by counsel in both cases, nor that he attempted to withdraw his plea of guilty for any reason. Further, petitioner does not allege that he has no property, or relatives willing to assist him, or that his attorney (if he had one) is unable to make up a transcript from memory. Title 20, O.S.A., § 111; See, In re Alexander, Okl.Cr., 392 P.2d 756.
Further, petitioner who was acquitted does not have an inherent right to a copy of the casemade of the proceedings at the expense of the county. No appeal would lie from that proceedings, and there is no question of jurisdiction of the trial court.
It is therefore, the order of this Court that the petition for Writ of Mandamus be Denied.
BUSSEY, P. J., and BRETT, J., concur.